Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered November 1, 2001. The judgment convicted defendant, upon his plea of guilty, of attempted murder in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of two counts of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]). By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that the plea was not knowingly, intelligently and voluntarily entered (see People v DeJesus, 248 AD2d 1023 [1998], lv denied 92 NY2d 878 [1998]). In any event, we conclude that the contention is without merit (see People v Yell, 250 AD2d 869, 869 [1998], lv denied 92 NY2d 863 [1998]; People v Baldwin, 130 AD2d 497, 498 [1987], lv denied 70 NY2d 929 [1987]). Present—Pine, J.P., Scudder, Kehoe, Gorski and Martoche, JJ.